F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                          July 10, 2006
                             FO R TH E TENTH CIRCUIT                  Elisabeth A. Shumaker
                                                                          Clerk of Court



    W ILLIAM M . W RIGH T,

                Plaintiff-Appellant,

    v.                                                     No. 05-1279
                                                 (D.C. No. 03-CV -353-EW N-OES)
    JEFF M EY ERS; BR ETT TITU S;                           (D . Colo.)
    JERO D FOUST; DA NIEL
    SW A N SO N , #01012; R YA N
    KO BERN ICK , #01054; JAY LOPEZ,
    #01014,

                Defendants-Appellees.



                             OR D ER AND JUDGM ENT *


Before KELLY, BR ISC OE, and LUCERO, Circuit Judges.




         W illiam M . W right, a Colorado state prisoner proceeding pro se, filed this

civil rights suit under 42 U.S.C. § 1983 against several police officers involved in




*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
his arrest in February 2002. He claimed that the officers lacked probable cause to

arrest him, that his arrest was racially motivated, and that the officers used

excessive force. These claims w ent to trial. Based on evidence presented at trial,

the district court granted the officers’ motions to dismiss the racial discrimination

and lack of probable cause claims, and dismissed all of the claims against two of

the defendants. The excessive force claim against the remaining defendants was

sent to the jury, and a verdict was returned in the officers’ favor. W right appeals,

arguing that he was denied an opportunity to conduct discovery and should have

been appointed counsel. W e have jurisdiction under 28 U.S.C. § 1291, and

A FFIR M .

      This court “review[s] a district court’s refusal to appoint counsel for an

indigent prisoner in a civil case for an abuse of discretion. The burden is on the

applicant to convince the court that there is sufficient merit to his claim to

warrant the appointment of counsel.” Hill v. SmithKline Beecham Corp.,

393 F.3d 1111, 1115 (10th Cir. 2004) (quotation and citation omitted). It is not

enough “that having counsel appointed would have assisted [the prisoner] in

presenting his strongest possible case, [as] the same could be said in any case.”

Rucks v. Boergermann, 57 F.3d 978, 979 (10th Cir. 1995). “Only in those

extreme cases where the lack of counsel results in fundamental unfairness will the

district court’s decision be overturned.” Hill, 393 F.3d at 1115 (internal

quotation and citation omitted).

                                          -2-
      W e cannot assess the fundamental fairness of the trial based on the record

before us because W right has neither provided a trial transcript nor recounted

what happened at trial that prejudiced him as a result of not having counsel. W e

cannot merely speculate that the trial was unfair because W right did not have

counsel. Although W right is proceeding pro se, he is expected to be able to

recount the facts that support his claim for relief. See Hall v. Bellmon, 935 F.2d

1106, 1110 (10th Cir. 1991) (considering sufficiency of pro se pleading). In

addition, this court has stated many times that pro se litigants are required to

follow the court’s procedural rules. See, e.g., Nielsen v. Price, 17 F.3d 1276,

1277 (10th Cir. 1994) (citing cases). This includes providing necessary

transcripts, see Fed. R. App. P. 10(b), 10th Cir. R. 10.1(A)(1), 10.3(C)(3),

28.2(A )(2), or requesting free transcripts under 28 U.S.C. § 753(f).

“Accordingly, this court has held on a number of occasions and in a variety of

settings that the lack of a required transcript leaves us w ith no alternative but to

affirm the affected ruling.” M cGinnis v. Gustafson, 978 F.2d 1199, 1201 (10th

Cir. 1992). Therefore, we “adher[e] to this body of precedent, [and] reaffirm the

importance and mandatory nature of this court’s rules governing the provision and

use of transcripts.” Id. W e affirm the district court’s judgment. 1




1
      W e note that in criminal proceedings district courts remain obliged to
provide the necessary record for a pro se appeal under 10th Cir. R. 10.2(C).

                                           -3-
      W right’s challenge to the denial of his motions for discovery fails for

essentially the same reason. Other points of error W right mentioned in passing in

his brief are unsupported by legal or factual argument or by necessary transcripts.

These alleged errors are also denied.

      Appellees’ motion to dismiss this appeal is DENIED. See 10th Cir.

R. 27.2(A)(1); Bartell v. Aurora Pub. Schs., 263 F.3d 1143, 1146 (10th Cir.

2001). W right’s motion to proceed on appeal without prepayment of costs and

fees is GR ANTED , and W right is reminded that he remains obligated to make

partial payments until the entire fee has been paid. The district court’s judgment

is AFFIRM ED.


                                                    Entered for the Court



                                                    Carlos F. Lucero
                                                    Circuit Judge




                                         -4-